UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7646



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JASON O’BRYAN MACKEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-96-114)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason O’Bryan Mackey, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jason O’Bryan Mackey appeals from a district court’s order

denying relief on his Fed. R. Crim. P. 35(b) motion.    We dismiss

the appeal as untimely.    Mackey did not file his notice of appeal

within the ten-day appeal period or the subsequent thirty-day-

extension period after the district court’s order. Fed. R. App. P.

4(b); United States v. Breit, 754 F.2d 526, 528-29 (4th Cir. 1985)

(ten-day appeal period set forth in Fed. R. App. P. 4(b) applies to

Rule 35 motions).     Consequently, we are without jurisdiction to

hear the appeal.    We deny leave to proceed in forma pauperis and

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2